DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hilkene.  Hilkene discloses at col. 1, line 63 to col. 2, line 17 a set of math manipulatives for facilitating instruction in logarithms, where each manipulative has a length proportional to a logarithm of a number labeled on the manipulative and where when one or more manipulatives are place end-to-end, a product of the numbers labeled on the manipulative equals a number on a manipulative having the same length as the combined length of the first two manipulatives placed end-to-end as per the lengths of the manipulatives recited at col. 1, line 70 to col. 2, line 8 of Hilkene.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkene in view of Taylor.  Hilkene discloses or suggests the claim limitations with the exception of the provision of a measurement tool having markings on each manipulative as recited.  This feature is known in the art, as disclosed for example by Taylor at Figure 1 (teaching a set of manipulatives 24 with spaced markings thereon).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilkene be providing measurement tool having markings on each manipulative as taught by Taylor for the purpose of allowing a user to more easily observe relative lengths of a plurality of manipulatives.  With respect to claims 4, 5 and .

Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkene in view of Taylor, and further in view of Woldenberg.  Hilkene as viewed in combination with Taylor discloses or suggests the claim limitations with the exception of the provision of a male and female connector on opposing ends of each manipulative configured to allow attachment of the ends of first and second manipulatives to each other as recited.  This feature is known in the art, as disclosed for example by Woldenberg at Figure 5 and col. 3, lines 1-12 (teaching a male connector 12 and a female connector 14 on each of its manipulatives, where each male connector is configured to attach to each female connector).  It would have been obvious to one of .


Claims 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hilkene in view of Woldenberg.  Hilkene discloses or suggests the claim limitations with the exception of the provision of a male and female connector on opposing ends of each manipulative configured to allow attachment of the ends of first and second manipulatives to each other as recited.  This feature is known in the art, as disclosed for example by Woldenberg at Figure 5 and col. 3, lines 1-12 (teaching a male connector 12 and a female connector 14 on each of its manipulatives, where each male connector is configured to attach to each female connector).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hilkene be providing a male connector and a female connector on opposing ends of each manipulative for the purpose of allowing a user to releasably connect a plurality of manipulatives to each other end-to-end.  With respect to claim 17, Woldenberg shows in Figure 17 that its manipulatives are configured to stack vertically as recited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                     
February 4, 2022